Citation Nr: 1445602	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right wrist carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for left wrist CTS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from August 1986 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied service connection for a low back disorder and CTS of the right and left wrists.  The Veteran filed a timely notice of disagreement with the RO's determination.

A February 2012 rating decision granted service connection for a low back condition.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim.

In March 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral CTS

Service treatment records show that, in July 1988, the Veteran complained of left forearm pain and was observed to have a tender mass on the inner side of his arm.  The assessment was "rule out a soft tissue injury/mass to forearm."  In February 1989, he was treated for a right wrist sprain.

Post service, private medical records, dated in May 1999, reflect treatment for bilateral CTS.
 
An October 2010 VA examiner opined that the Veteran's right CTS was less likely as not caused by a right wrist injury in service in February 1989.  The examiner reasoned that the Veteran had developed simultaneous bilateral CTS over the years; there was a gap in time between the original right wrist contusion/sprain (in 1989) and the development of CTS symptoms (in 1993-1994); and, in that gap of time, the Veteran had multiple physical jobs that required use of his hands or wrists.  The examiner stated that the Veteran's one-time right wrist sprain in service in 1989 was unlikely to have played a role in his development of bilateral CTS.

VA medical records reflect that in February 2013 the Veteran underwent left CTS surgery.

During his March 2013 Board hearing, the Veteran testified that his job in service, as an amphibious assault vehicle crewman repairman, required that he frequently use hand tools that involved frequent repetitive wrist motions.  See Board hearing transcript at page 3.  He sought treatment for wrist pain in service and was given Ibuprofen.  Id.  Sometimes, he took Tylenol that did not resolve his wrist discomfort.  Id. at 4.  He was first diagnosed with right wrist CTS in approximately 1997.  Id. at 6.  The Veteran underwent right wrist arthroscopic surgery in 1999 performed by a private physician and, in 2013, left CTS surgery was performed by VA.  Id.

The Veteran reported having bilateral wrist pain in service.  His competent lay reports of observable symptomatology such as wrist pain may not be discounted due solely to a lack of contemporaneous medical evidence (such as documented complaints in service).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (to the effect that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In light of the Veteran's testimony, an addendum opinion should be obtained from the VA examiner.  


Records

Private physical therapy records, dated in May 1999, indicate that the Veteran was status post right carpal tunnel release.  He testified that a private physician performed his right wrist arthroscopic surgery in 1999.  These records do not appear to have been associated with the claims file.  Thus, on remand, reasonable efforts should be made to obtain all relevant private treatment records identified by the Veteran regarding his right carpal tunnel release surgery.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The March 2013 supplemental statement of the case (SSOC) indicates that the evidence reviewed by the RO includes VA treatment records dated to February 2013.  However, the Veteran's Virtual VA electronic file includes VA medical records dated to May 2013.  He did not waive initial AOJ review of this evidence.  38 C.F.R. § 20.1304 (c) (2013).

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Reno and Las Vegas, and at the VA Lahontan Valley Community-Based Outpatient Clinic (CBOC), dated since May 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete authorization for VA to obtain the private treatment records of his 1999 right carpal tunnel release surgery, and from any other identified provider that treated his right and left wrist disabilities.

Instruct the Veteran that he should submit copies of any of the relevant treatment records in his possession, and that he may obtain and submit the records himself.

If any requested records cannot be obtained, advise the Veteran of that fact; of the efforts made to obtain the records; and of any further actions that will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Reno and Las Vegas, and at the Lahontan Valley CBOC, dated since May 2013, and from any additional VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, return the claims file and a copy of this remand to the examiner who performed the October 2010 VA examination (or another similarly qualified physician-examiner if that examiner is no longer available).

The examiner is advised that the Veteran reported that his job in service, as an amphibious assault vehicle crewman repairman, required frequent use of hand tools that involved frequent repetitive wrist motions.  The Veteran sought treatment for wrist pain in service and was given Ibuprofen, and sometimes took Tylenol that did not resolve his wrist discomfort.  

Considering the above, along with the rest of the record, is any current bilateral CTS wrist disability at least as likely as not (probability of 50 percent or more) due to any incident during service, to include the reported repetitive wrist use and treatment for the wrists in service?  The examiner must consider the Veteran's reports of bilateral wrist pain in service in addition to the medical evidence of record.

The examiner should provide reasons for each opinion offered based on all lay and medical evidence.  The reasons must take into account the Veteran's reports of his history, treatment, symptoms and diagnoses.  The Veteran's reports of observable symptoms or prior treatment cannot be rejected merely because there is an absence of supporting clinical evidence.

If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why a non-speculative opinion cannot be offered; and whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

(A clinical examination should be scheduled if deemed necessary by the examiner.  All indicated tests and studies should be provided and all clinical findings reported in detail.)

4. The AOJ should review the VA medical opinion to ensure that it provides the requested information.

5. If any benefit sought on appeal remains denied, issue a SSOC.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court   of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



